DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 4 recites “link that is correlated 
Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 7 recites “related” which is an indefinite term.  It is unclear by what standard a link is "related to" another link.
For examination purposes, the above indefinite limitation(s) is/are interpreted as mapped in the cited reference(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 13-17, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of evaluating, by the question answering pipeline of the data processing system, a first set of questions corresponding to the at least two concept entities based on the set of evidential data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than 
Similarly, the limitation of based on results of evaluating the first set of questions, automatically generating, by the follow-up line of questioning identification engine of the data processing system, a second set of questions to further expand upon and investigate the results of evaluating the first set of questions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “automatically generating, by the follow-up line of questioning identification engine of the data processing system,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “automatically generating, by the follow-up line of questioning identification engine of the data processing system” language, “based on results of evaluating the first set of questions, a second set of questions to further expand upon and investigate the results of evaluating the first set of questions” in the context of this claim encompasses the user manually generating a second set of questions to expand on the results of the first set of questions. 
Similarly, the limitation of processing, by the question answering pipeline of the data processing system, the second set of questions based on the set of evidential 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – using data processing system to execute instructions implementing a question answering pipeline, a follow-up line of questioning identification engine, and an ontology modification engine to perform the steps of the claim. The processing elements in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites configuring the data processing system to execute instructions implementing a question answering pipeline, a follow-up line of questioning identification engine, and an ontology modification engine;

receiving, by the data processing system, input specifying a scenario to be evaluated by the data processing system, wherein the scenario specifies a hypothetical link between at least two of the concept entities;
outputting, by the ontology modification engine of the data processing system, an indication of the scenario and a corresponding measure of support for or against the scenario being a valid scenario involving the at least two concept entities based on results of evaluating the first set of questions and processing the second set of questions; and
modifying, by the ontology modification engine of the data processing system, the ontology data structure based on the indication of the scenario and the corresponding measure of support for or against the scenario.
The configuring and modifying steps are recited at a high level of generality and amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The two receiving steps, one outputting step, and the automatically generating amounts to no more than mere extra-solution activity – see MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Further, other steps are considered to be mere applying the exception and merely extra-solution activity in Step 2A Prong 2, and thus these are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  For the two receiving steps and the one outputting step, storing and retrieving information in memory is well-understood, routine, and conventional – see MPEP 2106.05(d).  Thereby, a conclusion that the claimed steps are well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 2:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the second set of questions is associated with one or more other links connected to one or more nodes, corresponding to the at least two concept entities, in the ontology data structure encompasses the user 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 3:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the second set of questions is directed to at least one other concept entity different from the at least two concept entities encompasses the user manually generating the second set of questions while looking at the ontology so that at least one other concept entity different from the at least two concept entities. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 6:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein automatically generating the second set of questions is performed in response to the results of evaluating the first set of questions indicating that the hypothetical link is considered an actual link to be added to the ontology data structure encompasses the user manually viewing the results of the evaluation of the first set of questions and concluding that the hypothetical link is an actual link to be added to the ontology thereby generating the second set of questions. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 7:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claims 8-10 and 13-14 are rejected on the same grounds as claims 1-3 and 6-7, respectively.  Claim 8 further recites a storage medium; however, this is a generic computer component used in a generic manner.  Therefore it adds no practical application and is not significantly more than the abstract idea.
Claims 15-17 and 20 are rejected on the same grounds as claims 1-3 and 6, respectively.  Claim 15 further recites a processor and memory; however, these are generic computer components used in a generic manner.  Therefore they add no practical application and are not significantly more than the abstract idea.
 Claim 21:  The limitation adds the additional element of a graphical user interface. 
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a graphical user interface.  The graphical user interface is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and is mere extra solution activity. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, a graphical user interface is well-understood, routine, and conventional.  Myers (“Graphical User Interface Programming”) discloses that, “Today, direct-manipulation interfaces (also called GUIs for graphical user interfaces) are almost universal.”
Accordingly, the claim is not patent eligible.
Claims 22 and 23 are rejected on the same grounds as claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi et al. (hereinafter Kasravi), U.S. Patent Application Publication 2004/0193514, in view of Rigdon, U.S. Patent Application Publication 2009/0043812.
Regarding Claim 1, Kasravi discloses a method, in a data processing system comprising a processor and a memory [¶50], for generating different lines of questioning based on evaluation of a previous line of questioning, the method comprising: 
configuring the data processing system to execute instructions implementing a question answering pipeline, a follow-up line of question identification engine, and an ontology modification engine [“link analysis” & “automated or algorithmic analysis” ¶28; “link analysis module” ¶44];
receiving, by the data processing system, a set of evidential data specifying a plurality of concept entities of an ontology data structure [“A node is defined as any entity in the domain (e.g., a person, place, company, or vehicle) and a link is defined as any relationship between the two nodes (e.g., ownership, employee, sibling, and the like). Nodes do not necessarily need to represent actual physical objects. For example, nodes may also represent characteristics or properties (e.g., a name, phone number, 
receiving, by the data processing system, input specifying a scenario to be evaluated by the data processing system, wherein the scenario specifies a hypothetical link between at least two of the concept entities [“node instances and the link instances in the one or more databases may be analyzed to infer new knowledge” ¶11, 44, 45, 50]; 
corresponding to the at least two information concept entities based on the set of evidential data [“a search for nodes that fit selected criteria and that are located within a certain number of links of one another” ¶44, 45]; 
outputting, by the ontology modification engine of the data processing system, an indication of the scenario involving the at least two concept entities [“The new inferred knowledge may be generated as output and displayed on a user interface” ¶50]; and
modifying, by the ontology modification engine of the data processing system, the ontology data structure based on the indication of the scenario and the corresponding measure of support for or against the scenario [“a very flexible mechanism for entering new data” & “can be modified to add new entities or attributes (i.e., as new nodes) or new relationships (i.e., as new links)” ¶34; “can create a new generic node or link entry” ¶42; “a new node instance is created for the entity” ¶54].
However, Kasravi fails to explicitly disclose evaluating, by the question answering pipeline the data processing system, a first set of questions;
based on results of evaluating the first set of questions, automatically generating, by the follow-up line of question identification engine of the data processing system, a 
processing, by the question answering pipeline of the data processing system, the second set of questions based on the set of evidential data; and 
and a corresponding measure of support for or against the scenario being a valid scenario based on results of evaluating the first set of questions and processing the second set of questions.
Rigdon discloses receiving, by the data processing system, input specifying a scenario to be evaluated by the data processing system, wherein the scenario specifies a hypothetical link between at least two of the concept entities [“Computing Environment 105 would communicate with the agent at the Checkpoint with an output and input device” & “generate one or more questions” ¶32; Fig. 3, 4]; 
evaluating, by the question answering pipeline of the data processing system, a first set of questions [“generate one or more questions” ¶32; Fig. 4];
based on results of evaluating the first set of questions, automatically generating, by the follow-up line of question identification engine of the data processing system, a second set of questions [“operations are repeated from Question Generation, 401, using the newly acquired data and the available data, to continue the operations” ¶36, 32; Fig. 4] to further expand upon and investigate the results of evaluating the first set of questions; 
processing, by the question answering pipeline of the data processing system, the second set of questions based on the set of evidential data [“operations are repeated from Question Generation, 401, using the newly acquired data and the 
and a corresponding measure of support for or against the scenario being a valid scenario [“using intelligent systems that may involve artificial intelligence, predictive analysis, inductive reasoning, Bayesian reasoning, iterative methods, or probability calculations” ¶33, 35] based on results of evaluating the first set of questions and processing the second set of questions [¶32, 36; Fig. 4].
It would have been obvious to one having ordinary skill in the art, having the teachings of Kasravi and Rigdon before him before the effective filing date of the claimed invention, to modify the method of Kasravi to incorporate the question generation of Rigdon.
Given the advantage incorporating previous results to further search for data thereby increasing the accuracy of the search and the likelihood of getting a good result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Kasravi and Rigdon disclose the method of claim 1.  Kasravi further discloses wherein the second set of questions is associated with one or more other links connected to one or more nodes corresponding to the at least two concept entities, in the ontology data structure [“a search for nodes that fit selected criteria and that are located within a certain number of links of one another” & “generates new knowledge inferred from the data” ¶44, 45].



Regarding Claim 4, Kasravi and Rigdon disclose the method of claim 1.  Kasravi further discloses further comprising:
performing machine learning by the follow-up line of question identification engine, to learn configuration information specifying correlations between at least one of concept entity types and follow-up concept entity types, or link types and follow-up link types [“link analysis” & “automated or algorithmic analysis” ¶28; “generates new knowledge inferred from the data” ¶44; ¶35, 47], and wherein automatically generating the second set of questions comprises: 
identifying at least one of a follow-up concept entity type that is correlated with a concept entity type of one of the at least two concept entities, or a follow-up link type of another link that is correlated with a link type of the hypothetical link [“a new generic link having properties and/or functions that correspond to the particular relationship may be generated” ¶13, 23, 45]; 
However, Kasravi fails to explicitly disclose retrieving, from a question template data structure, a set of question templates corresponding to the follow-up information concept entity type or follow-up link type; and 

Rigdon discloses retrieving, from a question template data structure, a set of question templates corresponding to the follow-up information concept entity type or follow-up link type [¶33, 36]; and 
generating the second set of questions based on the retrieved set of question templates [¶33, 36].
It would have been obvious to one having ordinary skill in the art, having the teachings of Kasravi and Rigdon before him before the effective filing date of the claimed invention, to modify the method of Kasravi to incorporate the question generation of Rigdon.
Given the advantage incorporating previous results to further search for data thereby increasing the accuracy of the search and the likelihood of getting a good result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Kasravi and Rigdon disclose the method of claim 1.  Kasravi further discloses wherein automatically generating the second set of questions is performed in response to the results of evaluating the first set of questions indicating that the hypothetical link is considered an actual link to be added to the ontology data structure [“potential link between the third individual and terrorism activities may represent new knowledge” ¶45, 50].



Regarding Claim 21, Kasravi and Rigdon disclose the method of claim 1.  Kasravi further discloses wherein the modified ontology data structure is rendered in a graphical user interface for evaluation of relationships between concept entities included in the modified ontology data structure by a user [“new inferred knowledge may be generated as output and displayed on a user interface, such as a display screen” ¶50, 3].

Claims 8-11, 13, 14, 22 are rejected on the same grounds as claims 1-4, 6, 7, 21 respectively.
Claims 15-18, 20, 23 are rejected on the same grounds as claims 1-4, 6, 21 respectively.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR 

Conclusion
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is 571-270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123